[Cite as Schramm v. Appvion, Inc., 2017-Ohio-1390.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

 DIANE L. SCHRAMM                                     :
                                                      :
         Plaintiff-Appellant                          :   C.A. CASE NO. 27116
                                                      :
 v.                                                   :   T.C. NO. 15CV3951
                                                      :
 APPVION, INC., et al.                                :   (Civil Appeal from
                                                      :    Common Pleas Court)
         Defendants-Appellees                         :
                                                      :

                                             ...........

                                             OPINION

                Rendered on the ___14th ___ day of _____April_____, 2017.

                                             ...........

DIANE L. SCHRAMM, 2731 Wild Orchard Point, Dayton, Ohio 45458
     Plaintiff-Appellant

DAVID C. KORTE, Atty. Reg. No. 0019382 and MICHELLE D. BACH, Atty. Reg. No.
0065313 and JOSHUA R. LOUNSBURY, Atty. Reg. No. 0078175, 33 W. First Street,
Suite 600, Dayton, Ohio 45402
       Attorneys for Defendants-Appellees, Appvion, Inc.

AMANDA BROWN, Atty. Reg. No. 0075651, 150 E. Gay Street, 22nd Floor, Columbus,
Ohio 43215
      Attorney for Defendant-Appellee, Bureau of Workers’ Compensation
                                  .............

DONOVAN, J.

        {¶ 1} This matter is before the Court on the May 24, 2016 Notice of Appeal of

Diane L. Schramm. Schramm appeals from the trial court’s May 6, 2016 “Decision,
                                                                                       -2-

Order and Entry Granting Nunc Pro Tunc Plaintiff’s Motion for Leave to File Second

Answer [Surreply] to Appvion’s Motion for Summary Judgment; Denying Defendant

Appvion, Inc.’s Motion to Strike Plaintiff’s Second Answer to Appvion’s Motion for

Summary Judgment; and Granting Defendant Appvion, Inc.’s Motion for Summary

Judgment.” We hereby affirm the judgment of the trial court.

      {¶ 2} Schramm filed a pro se Complaint against Appvion and the Bureau of

Worker’s Compensation (“BWC”) on July 30, 2015, alleging that “on or about April 28,

2004, she was an employee of Appvion, * * * and during the course of [and] arising out of

her employment she sustained/contracted an accidental injury/occupation disease; that

on said date her employer was amenable to the provisions of the Workers’ Compensation

Act.” The complaint provides that in August 2012 the District Hearing Officer (“DHO”)

denied her first report of injury/occupational disease. Schramm further alleged that in

October 2012 the Staff Hearing Officer affirmed the DHO’s order. Finally, the complaint

alleged that she appealed to the Industrial Commission (“IC”), and that the IC refused the

appeal and denied her the right to participate in the benefits provided by the BWC fund.

      {¶ 3} Appvion answered the complaint on August 24, 2015, and the Administrator

of the BWC did so on August 27, 2015. On September 14, 2015, the court issued an entry

that provides that at a telephonic scheduling conference on September 11, 2015,

Schramm requested a 60 day continuance of the conference to obtain legal

representation. The court granted the continuance and indicated that no further

continuances requested by Schramm would be granted for any reason.

      {¶ 4} On February 22, 2016, Appvion moved for summary judgment, arguing that

Schramm “failed to timely file her Complaint in accordance with the savings statute.” The
                                                                                     -3-


motion provides that Schramm “filed a Workers’ Compensation claim, assigned No. 04-

867884, alleging she sustained several medical conditions as a result of exposure to

chemicals while employed by Appvion,” and that the claim was denied administratively by

the IC. The motion provides as follows:

             On 11/14/12, counsel for Schramm appealed the denial of the claim

      to this Court by filing a Notice of Appeal and Petition and Complaint.

      Affidavit of Julie A. Gunter1 dated February 22, 2016, Exhibits A and B

      (“Gunter Affidavit”). The case was assigned No. 2012 CV 08099. On

      7/7/14, Schramm, pro se, filed Plaintiff’s Notice of Voluntary Dismissal of

      Proceeding pursuant to Rule 41(A)(1)(a) of the Ohio Rules of Civil

      Procedure. Id., Exhibit C.

             On 7/7/15, Schramm filed a Petition/Complaint specifically in Case

      No. 2012 CV 08099, the previously dismissed case. Id., Exhibit D. On

      7/27/15, this Court sua sponte filed an Order and Entry Striking

      Plaintiff/Appellant’s July 7, 2015 Complaint because Schramm failed to file

      a new action as required by the savings statute. Id., Exhibit E (hereinafter

      “Order”); see also R.C. 2305.19(A). The Court stated that the Complaint

      was stricken without prejudice to Schramm’s ability to re-commence the

      same action under a new case number within the time permitted by R.C.

      2305.19(A). Order, p. 3.

             On 7/30/15, namely beyond the one year refiling period, Schramm


1
 The attached affidavit provides that Julie Gunter is the Workers’ Compensation
Litigation Paralegal for Coolidge Wall. She authenticated the remaining exhibits
attached to the motion for summary judgment.
                                                                                        -4-


      filed a Petition/Complaint that was assigned Case No. 2015 CV 03951.

      Gunter Affidavit, Exhibit F. Appvion asserts that it is entitled to summary

      judgment due to Schramm’s failure to timely refile her Complaint as a new

      action pursuant to the savings statute.

      {¶ 5} On March 7, 2016 Schramm filed “Plaintiff’s Answer to Appvion’s Motion for

Summary Judgment.” Therein she asserted as follows:

             ***

             The     Workers’     Compensation        Case     (04-867884)      was

      refiled/reopened on July 7, 2015, within the savings statute.

             The closed case (2012 CV 08099) was documented at the top of the

      electronic reopening/refiling entry of July 7, 2015, for the purpose of

      identifying the case, which are customary procedures.

             The Montgomery County Clerk of Courts was informed on July 7,

      2015, of this case being “reopened” or “refiled” within the savings statute

      (See Attached Exhibit 1 of Plaintiff). I specifically informed the clerk it had

      to be reopened on this date. It was quite obvious the clerk was confused

      and not educated on the procedures for reopening/refiling this document.

      She kept asking a co-worker questions about the procedure. She then

      reassured me it had been done correctly.

             In response to “Exhibit A” and “Exhibit B” of defendant regarding the

      “Record of Proceedings” hearing officer relying on Dr. DeHart’s report that

      specific multiple chemicals were not identified to cause plaintiff’s injuries.

      [sic.] Plaintiff has the documentation from reports of two medical experts
                                                                                      -5-


      and three neuropsychologists who completed thorough examinations and

      had examined MSDS’s and medical history. Specific toxic chemicals were

      identified, proven in the plaintiff’s blood tests results performed at AXYS

      Laboratory in Sidney, British Columbia. Blood tests do not lie.

             Defendant has not cooperated under OSHA Law to provide my

      medical experts with the trade secrets and proprietary information needed

      to complete their diagnosis and my treatment.

      {¶ 6} The sole attachment to Schramm’s “Answer” is a copy of the July 7, 2015

“Petition/Complaint,” which reflects Case No. “2102 [sic] CV 08099.”

      {¶ 7} “Defendant, Appvion, Inc.’s Reply in Support of Summary Judgment” was

filed on March 23, 2016. Appvion asserted that as a pro se litigant, Schramm was not

entitled to special treatment, and that her complaint in Case No. 2012 CV 08099 failed to

comply with the savings statute.    Appvion asserted that the doctrine of res judicata

barred Schramm from arguing that her complaint was timely refiled on July 7, 2015.

Appvion argued that it was entitled to summary judgment because Schramm’s July 30,

2015 complaint was filed more than one year after her original case was dismissed.

Finally, Appvion asserted that Schramm’s comments regarding the merits of her claims

and OSHA requirements are irrelevant.

      {¶ 8} On March 29, 2016, Schramm filed “Plaintiff’s Second Answer to Appvion’s

Motion for Summary Judgment.” Therein she asserted that she has been diagnosed

with “Toxic Encephalopathy,” which “is permanent brain damage.” She repeated her

arguments about the employee in the clerk’s office. She asserted that due to the deaths

of two relatives, she was “not physically able to make the trip down to the courthouse to
                                                                                          -6-


refile until July 7, 2015.”    She argued that Appvion failed to provide necessary

information to her treating physician.

       {¶ 9} Schramm’s “Second Answer” is notarized, and she attached her July 7,

2015 “Petition/Complaint”; a portion of text from an unknown source that provides in part,

“When safety data sheets do not list all chemicals present, the physician, nurse, or

industrial hygienist should contact the manufacturer directly, because OSHA regulation

1910.1200 allows health professionals access to trade-secret information when needed

to care for an individual”; May 6, 2008 correspondence from Dr. Allan Lieberman of the

“Center for Occupational & Environmental Medicine, P.A.,” (“COEM”) to an unidentified

recipient, requesting “proprietary ingredients and trade secrets” for the care of Schramm

and two other Appleton Paper Co. employees; a May 10, 2012 “Updated Medical Report

on Diane Schramm” on COEM letterhead; and a “Preliminary Statement: Neurobehavioral

Toxicology Assessment: Diane L. Schramm,” dated May 23, 2012, and signed by

Raymond Singer, Ph.D.

       {¶ 10} Appvion moved to strike Schramm’s “Second Answer” on March 31, 2016,

asserting that pursuant “to Local Rule 2.05(B)(2), Plaintiff was permitted to file one

memorandum in opposition to Appvion’s Motion for Summary Judgment.” On April 11,

2016, Schramm filed a document captioned, “Respectfully Apologize to the Court and the

Honorable Judge Mary Wiseman,” in which she sought “permission from the court and

the judge to submit my second response to Summary Judgment to correct statements of

inaccuracies and misstatements made by Appvion’s counsel.” On April 18, 2016,

Schramm filed “Plaintiff’s Request for Mediation,” which the court denied on April 28,

2016, noting that since “mediation is not appropriate in this matter, Plaintiff’s Request for
                                                                                       -7-

Mediation hereby is DENIED with prejudice.”

      {¶ 11} On May 6, 2016, at 12:44:48 p.m., Schramm filed a “Motion Requesting

Judge for Recusal from Case,” which provides that “Judge Wiseman was employed at

Coolidge Law Firm with opposing attorneys and also was an attorney and shareholder in

Coolidge Wall Law Firm.” Schramm asserted that “Coolidge Wall Law Firm” contributed

to Judge Wiseman’s campaign for judge.        She argued that she “lost my last legal

representation due to Judge Wiseman’s refusal to permit my counsel adequate time * * *

to review and respond to my case. I then had to file a voluntary dismissal (41)(A)

Document for case 2012 CV 08099 because of not having sufficient time to find new

counsel.” Schramm argued that the trial court refused to reschedule a conference call on

September 11, 2015 “[d]ue to an out of state death in [Schramm’s] family.” Schramm

asserted that the “judge’s most current ruling against me denying me mediation ‘with

prejudice’ * * * has forced me to ask for her to recuse herself from this case.” Schramm

asserted that she is “in the process of filing an American Disabilities Act Complaint with

the U.S. Department of Justice against Judge Wiseman for discriminating against a

person protected under the American Disabilities Act * * *.” Schramm argued that “Judge

Wiseman has been biased and shown favoritism toward the defendant and their counsel.”

Schramm attached 19 Exhibits to her motion.

      {¶ 12} In ruling on the motion for summary judgment, also on May 6, 2016, at

3:24:33 p.m., the court first addressed Appvion’s motion to strike Schramm’s “Second

Answer” as follows:

             As Defendant Appvion aptly notes * * * Plaintiff neither requested nor

      was granted leave by this Court before filing her Second Answer to
                                                                                             -8-

       Appvion’s Motion for Summary Judgment [i.e., “Surreply”]. Nevertheless,

       Plaintiff promptly attempted to rectify that omission by requesting such leave

       after Defendant’s motion to strike apprised her of the need to acquire the

       Court’s permission. * * * Because Plaintiff’s surreply is proffered to correct

       a serious defect in her original memorandum – i.e., that Plaintiff’s first

       response to the summary judgment motion did not include an affidavit or

       any other cognizable evidence to justify her opposition * * *, while her

       surreply bears a notary seal * * * ̶ the Court in the exercise of its discretion

       is inclined to extend that limited degree of latitude to Plaintiff. Accordingly,

       Plaintiff’s Motion for Leave to File Surreply will be granted nunc pro tunc,

       and Defendant Appvion’s motion to strike that surreply will be denied.

       {¶ 13} Regarding Appvion’s motion for summary judgment, the court noted that

“Defendant has sustained its initial burden under Civ.R. 56(C) of demonstrating that no

genuine issue of material fact exists as to Plaintiff’s untimely filing of her current complaint

more than one year after her July 7, 2014 dismissal of the same claim in Case No. 2012

CV 8099.” The court noted that Schramm, “however, has not fulfilled her reciprocal

burden under Civ.R. 56(E) by showing the existence of a legitimate factual dispute as to

the timeliness of that reinstituted complaint.” The court determined as follows:

              Although Plaintiff suggests that her complaint should be deemed

       timely filed because her pro se status led her to rely on the Clerk’s office to

       assure that her complaint was re-filed correctly on July 7, 2015 * * *, the fact

       that Plaintiff has chosen to proceed without the benefit of legal counsel does

       not excuse her failure to properly file her complaint as a new action rather
                                                                                   -9-

than attempting to re-open the previously-dismissed case. Pro se status

does not relieve a party of the obligation to comply with applicable litigation

deadlines. * * * Furthermore, the function of the office of the Clerk of Courts

is not to provide litigants with legal advice. * * *. As a result, Plaintiff’s

professed reliance on the Clerk of Courts to assure that her complaint was

correctly and timely filed does not excuse Plaintiff’s own failure to timely re-

file her claim as a new action in accordance with the requirements of the

Ohio savings statute. * * *

       Additionally, as Defendant aptly notes * * *, the evidence of record

indicates that the Petition/Complaint Plaintiff presented to the Clerk’s office

on July 7, 2015 – at the very end of the savings statute’s one-year window

for re-filing – already bore the type-written prior case number. * * * The

evidence thus suggests that Plaintiff herself, without prompting by any

Clerk’s office employee, already had prepared her complaint for re-filing

under the old case number when she arrived at the Court on the very last

day of the saving’s statute re-filing period. Plaintiff’s claimed inability to

travel to the courthouse earlier in June or July of 2015 * * * does not explain

why she failed to undertake any effort to determine the proper procedure

for reinstituting her voluntarily dismissed case before the final waning hours

when her opportunity to do so was set to expire.

       Accordingly, all evidence of record indicates that Plaintiff herself

mistakenly failed to recognize the need to reinstitute her worker’s

compensation appeal under a new case number by no later than July 7,
                                                                                             -10-


       2015. Under the applicable law of this state, Plaintiff’s current complaint

       therefore is time barred, and she is unable to escape the consequences of

       her own mistake.

              Defendants’ Civ.R.56(C) motion for judgment in its favor as a matter

       of law therefore is well taken.

       {¶ 14} On May 19, 2016 the trial court issued a “Decision, Order and Entry Denying

with Prejudice Plaintiff’s Motion for Recusal of Judge.” The Decision provides in part as

follows:

              This Court believes that Plaintiff Schramm’s request that Judge

       Wiseman remove herself from this case is moot in light of the fact that final

       judgment now has been entered as to Plaintiff’s action in its entirety * * *,

       with Plaintiff appearing to have waived any objection to Judge Wiseman

       presiding over this case by failing to timely file an affidavit of disqualification

       in accordance with R.C. § 2701.03. * * * Nevertheless, because Plaintiff

       filed the motion seeking recusal shortly before the final judgment entry

       actually was docketed, and because a challenge to her fairness and

       impartiality is a matter not taken lightly by this Judge, the Court has

       proceeded to consider the merits of Plaintiff Schramm’s request.

       {¶ 15} The court noted that judges are presumed to be impartial, and that

“[m]yriad decisions of the Ohio Supreme Court make clear that a judge is not required to

refrain from presiding over cases in which some party happens to be represented by a

law firm or attorney with whom the judge long ago had a professional relationship.” The

court noted that her relationship with the Coolidge Wall law firm ended in 2007, “five years
                                                                                          -11-


before Plaintiff filed her original appeal in this Court.” The court noted that “while the

Judge did recuse herself from all matters in which Coolidge Wall attorneys were

appearing for a period of two years after taking the bench, case law confirms that

permanent recusal is unnecessary.”

       {¶ 16} The court determined that “the rules governing judicial conduct in this state

require a judge to disqualify himself or herself due to a financial conflict of interest only

when a current economic interest exists as to ‘the subject matter in controversy or in a

party to the proceeding.’        Ohio Jud.R.2.11(A)(3).”      The court determined that

Schramm’s “intimation that Judge Wiseman should recuse herself due to a past financial

interest is therefore rejected.” The court further “decline[d] to recuse herself based upon

non-existent knowledge of Plaintiff’s case before that case was assigned to her.”

       {¶ 17} The court noted that “[a]mple Ohio Supreme Court jurisprudence advises

that having accepted campaign support from a particular law firm or attorney is not

grounds for an elected judge’s recusal from cases in which such firm or attorney

participates.” The court noted, “[a]ccording to the Ohio Supreme Court, the mere fact

that a judge has issued rulings adverse to a party in a pending case is not grounds for

disqualification.” The court noted that its “unwillingness to refer the present case to

mediation was premised on the Court’s recognition that Plaintiff’s latest complaint was

filed after the applicable statute of limitations had run, and that her entire cause of action

thus was subject to dismissal for that reason.”      The court determined that “the record

dictates an inescapable conclusion that the unfavorable disposition of her case is a

product of Plaintiff’s own mistakes and not of any bias or prejudice harbored by the

undersigned Judge.” The court finally determined that “Plaintiff’s efforts to have the
                                                                                          -12-


undersigned removed from presiding over this case appear to be less about any objective

indicia that this Judge is biased or prejudiced against Plaintiff and/or in favor of Defendant

Appleton/Appvion or its counsel than about the fact that Plaintiff simply ‘is unhappy about

a series of rulings’ that have not gone her way.” The court denied the motion “with

prejudice.”

       {¶ 18} We initially note that Schramm’s brief does not comply with App.R. 16; for

instance, she failed to set forth a specific assignment of error for our review. In a section

entitled “Argument,” Schramm asserts that she “did not ask clerk of courts personnel

advice on how to file a document but instructed them on what was needed.” She argues

that the “Clerk of Courts is not taking the responsibility of incorrectly reopening the case

they are trained to do putting the blame on a person because they are acting ProSe [sic].

They should have admitted their mistake.” Schramm asserts that “Judge Wiseman’s

[sic] commented that Appellant was unhappy about a series of rulings is correct. She

should have recused herself from the beginning of these cases because of previously

being employed and a shareholder of Coolidge Wall.            The fact that she ruled with

prejudice in her recusal and mediation motions is not normal as other worker’s

compensation attorneys have advised.” Schramm asserts that “[t]hese cases as well as

other Appvion employees were very active while her employment with Coolidge Wall [sic].

It would have been discussed openly in staff meetings.” Schramm argued that “[i]n Judge

Wiseman’s decision denying Appellant’s motion for recusal she obviously retaliated

against Appellant by granting Summary Judgment for Appellee shows her prejudice,

impartiality [sic] and the conflict of interest.”

       {¶ 19} Finally, Schramm asserts as follows:
                                                                                         -13-


                This case has been going on for twelve years.       Half of the co-

       workers (over 200 of 425 employees from Appvion) are ill or deceased from

       many medical problems such as cancers, heart problems, diabetes,

       neuropsychological problems, endocrine disorders, intestinal and airway

       diseases, etc. It is upsetting that Judge Wiseman has no compassion or

       value for injured employees of Appvion but to support her former law firm

       [sic].   Appellant needs compensation for numerous permanent medical

       conditions and care.

       {¶ 20} Appvion responds that the trial court properly granted its motion for

summary judgment because Schramm failed to timely re-file her appeal in accordance

with the savings statute. Appvion argues that Schramm is not entitled to special treatment

as a pro se litigant. According to Appvion, res judicata “operates to preclude the

relitigation of a point of law or fact that was at issue in a former action between the same

parties and was passed upon by a court of competent jurisdiction.” Appvion asserts that

“Schramm is barred from arguing that the Complaint was properly and timely filed on July

7, 2015.” Appvion asserts that Schramm failed to support her complaint with competent

Civ.R. 56(C) summary judgment evidence.           Appvion argues that Schramm’s brief

“discusses many matters that are completely irrelevant to the issue at hand.” Appvion

asserts that Schramm “failed to file an affidavit of disqualification with the Ohio Supreme

Court as required by R.C. § 2701.03(A). In addition, the matter was pending before Judge

Wiseman for almost two years under Case No. 2012 CV 08099 and Schramm never

sought recusal.” Appvion asserts that “Judge Wiseman later issued a detailed Decision

order denying the recusal motion, but even if she had not, the recusal motion would have
                                                                                        -14-


been impliedly overruled by the grant of summary judgment.”

      {¶ 21} In Reply, Schramm asserts in part as follows:

             It is clearly evident that the two employees of the clerk of courts did

      not know the correct procedure of refiling a case. Why did it take three

      weeks to discover it had been filed wrong? The reason for this appeal is

      because of Judge Wiseman’s ruling of summary judgment and ignoring a

      disabled person (recognized by the ADA) of trying to cooperate with the

      court by trying to get accommodations for mediation for her condition. It

      was easier for Judge Wiseman to rule summary judgment and clear her

      court docket than accommodate a disabled person, who was able to finally

      secure legal [sic] for mediation after twelve years of litigation and not waste

      taxpayers’ money on a trial. Appellee’s counsel can cite all the cases they

      want but the truth is the truth.

      {¶ 22} As this Court has previously noted:

             When reviewing a summary judgment, an appellate court conducts

      a de novo review. Village of Grafton v. Ohio Edison Co., 77 Ohio St. 3d 102,

      105, 671 N.E.2d 241 (1996). “De Novo review means that this court uses

      the same standard that the trial court should have used, and we examine

      the evidence to determine whether as a matter of law no genuine issues

      exist for trial.” Harris v. Dayton Power & Light Co., 2d Dist. Montgomery No.

      25636, 2013–Ohio–5234, ¶ 11 (quoting Brewer v. Cleveland City Schools

      Bd. Of Edn., 122 Ohio App. 3d 378, 383, 701 N.E.2d 1023 (8th Dist.1997)

      (citing Dupler v. Mansfield Journal Co., 64 Ohio St. 2d 116, 413 N.E.2d 1187
                                                                                         -15-


      (1980)). Therefore, the trial court's decision is not granted any deference by

      the reviewing appellate court. Brown v. Scioto Cty. Bd. Of Commrs., 87 Ohio

      App.3d 704, 711, 622 N.E.2d 1153 (4th Dist.1993).

             Civ. R. 56 defines the standard to be applied when determining

      whether a summary judgment should be granted. Todd Dev. Co., Inc. v.

      Morgan, 116 Ohio St. 3d 461, 463, 880 N.E.2d 88 (2008). Summary

      judgment is proper when the trial court finds: “(1) that there is no genuine

      issue as to any material fact; (2) that the moving party is entitled to judgment

      as a matter of law; and (3) that reasonable minds can come to but one

      conclusion, and that conclusion is adverse to the party against whom the

      Motion for Summary Judgment is made, who is entitled to have the

      evidence construed most strongly in his favor.” Fortune v. Fortune, 2d Dist.

      Greene No. 90–CA–96, 1991 WL 70721, *1 (May 3, 1991) (quoting Harless

      v. Willis Day Warehous[ing] Co., 54 Ohio St. 2d 64, 67, 375 N.E.2d 45

      (1978)). The initial burden is on the moving party to show that there is no

      genuine issue of material fact. Dresher v. Burt, 75 Ohio St. 3d 280, 292–93,

      662 N.E.2d 264 (1996). Once a moving party satisfies its burden, the

      nonmoving party may not rest upon the mere allegations or denials of the

      party's pleadings. Dotson v. Freight Rite, Inc., 2d Dist. Montgomery No.

      25495, 2013–Ohio–3272, ¶ 41 (citation omitted).

Cincinnati Ins. Co. v. Greenmont Mut. Hous. Corp., 2d Dist. Montgomery No. 25830,

2014-Ohio-1973, ¶17-18.

      {¶ 23} As this Court has previously noted:
                                                                                    -16-


       * * * “[I]t is well-established that pro se litigants are held to the same

rules, procedures, and standards as litigants represented by counsel.”

Goodrich v. Ohio Unemp. Comp. Rev. Comm., 10th Dist. Franklin No.

11AP–473, 2012–Ohio–467, ¶ 25, citing Zukowski v. Brunner, 125 Ohio

St.3d 53, 2010–Ohio–1652, 925 N.E.2d 987. (Other citations omitted.)

Accord Cox v. Oliver, 2d Dist. Montgomery No. 26515, 2015–Ohio–3384, ¶

20. “It is true that a court may, in practice, grant a certain amount of latitude

toward pro se litigants. * * * However, the court cannot simply disregard the

rules in order to accommodate a party who fails to obtain counsel.” (Citation

omitted.) Goodrich at ¶ 25. Accord Cox at ¶ 22.

       In Karnofel v. Kmart Corp., 11th Dist. Trumbull No. 2007–T–0036,

2007–Ohio–6939, the court of appeals affirmed a grant of summary

judgment to two defendants, based on a pro se litigant's failure to submit

proper evidentiary materials in response to their summary judgment

motions. Id. at ¶ 21–30. The court stressed that “[a]though this may seem

to be a technicality to a non-attorney, the Ohio Rules of Civil Procedure

must be followed regardless of whether the litigant is represented by

counsel or appears pro se.” Id. at ¶ 27. In this regard, the court stressed

that “ ‘[i]f the courts treat pro se litigants differently, the court begins to

depart from its duty of impartiality and prejudices the handling of the case

as it relates to other litigants represented by counsel.’ ” Id., quoting State

v. Pryor, 10th Dist. Franklin No. 07–AP–90, 2007–Ohio–4275, ¶ 9. (Other

citation omitted.)
                                                                                           -17-

Winkle v. Co, 2d Dist. Montgomery No. 27066, 2016-Ohio-6957, ¶ 37-38.

       {¶ 24} Here, the trial court granted Schramm a certain amount of leeway in

allowing her to file her second “Answer” to Appvion’s motion for summary judgment.

Schramm failed to support either “Answer,” however, with competent summary judgment

evidence. While the second “Answer” is notarized, the documents attached are not

properly authenticated pursuant to Civ.R. 56.

       {¶ 25} As the trial court noted, Civ.R. 41(A)(1) provides that “a plaintiff, without

order of court, may dismiss all claims asserted by that plaintiff against a defendant by * *

* filing a notice of dismissal at any time before the commencement of trial * * *.” The rule

further provides that “[u]nless otherwise stated in the notice of dismissal * * * the dismissal

is without prejudice * * *.” “ ‘A voluntary dismissal pursuant to Civ.R. 41(A)(1) constitutes

a “failure otherwise than upon the merits,” for purposes of the savings statute.’ Wenzel

v. Al Castrucci, Inc. (June 18, 1999), Montgomery App. No. 17485, [1999 WL 397366],

citing Frysinger v. Leech (1987), 32 Ohio St. 3d 38, 512 N.E.2d 337, paragraph two of the

syllabus.” Korn v. Mackey, 2d Dist. Montgomery No. 20727, 2005-Ohio-2768, ¶ 20.

       {¶ 26} Further, Ohio’s “savings statute,” R.C. 2305.19(A), provides that in “any

action that is commenced * * * if the plaintiff fails otherwise than upon the merits, the

plaintiff * * * may commence a new action within one year after the date of * * * the

plaintiff’s failure otherwise than upon the merits * * *.” R.C. 2305.17 provides: “An

action is commenced within the meaning of sections 2305.03 to 2305.22 * * * by filing a

petition in the office of the clerk of the proper court * * *.”

       {¶ 27} As this Court has previously noted:

               In [Zimmie v. Zimmie, 11 Ohio St. 3d 94, 464 N.E.2d 142 (1984)], the
                                                                                          -18-


       Ohio Supreme Court stated a voluntary dismissal deprives the court of

       jurisdiction over the matter dismissed. Judge Brown noted at page 95 of

       the opinion:

              It is axiomatic that such a dismissal deprives the trial court of

       jurisdiction over the matter dismissed. After its voluntary dismissal, an

       action is treated as [if] it had never been commenced. Goldstein v. Klivans,

       Inc. (App. 1931), 10 Ohio Law. Abs. 133. Jurisdiction cannot be reclaimed

       by the court.

Hamilton Die Cast, Inc. v. Brunswick Administrative Services, Inc., 2d Dist.

Montgomery No. 10287, 1987 WL 15244, *3 (Aug. 4, 1987).

       {¶ 28} There is no genuine issue of material fact that Schramm filed the complaint

herein on July 30, 2015, and that the period of time for doing so expired on July 7, 2015.

Her July 7, 2015 Petition/Complaint, bearing case number 08099, was stricken since that

matter is to be treated as if it had never been commenced upon Schramm’s Civ.R. 41(A)

dismissal thereof. Since Schramm’s complaint was untimely filed, the trial court correctly

granted summary judgment in favor of Appvion. In other words, since Schramm filed her

complaint outside of the time period provided by the savings statute, she failed to

commence a new action within the meaning of the savings statute as a matter of law.

See Perkins v. Falke & Dunphy, LLC, 2d Dist. Montgomery No. 25162, 2012-Ohio-5799,

¶ 8-9 (granting summary judgment in favor of Falke & Dunphy, LLC, since the Perkinses’

refiling of their legal-malpractice claim occurred outside the limitations period pursuant to

R.C. 2305.11(A), and while under R.C. 2305.19(A), “the Perkinses claim would still be

timely if filed within one year of their voluntary dismissal of the first complaint,” the
                                                                                        -19-


Perkinses voluntarily dismissed their first malpractice complaint on April 12, 2010 and

“refiled the claim on May 3, 2011, outside of the one year period provided for in R.C

2305.19(A).”)

       {¶ 29} We conclude that since Appvion is entitled to summary judgment as a

matter of law based upon Schramm’s untimely filing, we need not address Schramm’s

arguments regarding the trial court’s failure to recuse itself. In other words, we conclude

that even if the court had recused itself, the outcome herein would have been the same

in another court as a matter of law.

       {¶ 30} Schramm’s arguments are overruled, and the judgment of the trial court is

affirmed.

                                          .............

FROELICH, J. and WELBAUM, J., concur.

Copies mailed to:

Diane L. Schramm
David C. Korte
Michelle D. Bach
Joshua R. Lounsbury
Amanda Brown
Hon. Mary L. Wiseman